
	

114 HR 3025 IH: Wildfire Airspace Protection Act of 2015
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3025
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Cook introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a criminal penalty for launching drones that
			 interfere with fighting wildfires affecting Federal property, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Wildfire Airspace Protection Act of 2015. 2.Launching drones that interfere with fighting wildfires affecting Federal property (a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:
				
					1370.Launching drones that interfere with fighting wildfires affecting Federal property
 (a)OffenseExcept as provided in subsection (b), whoever knowingly launches a drone in a place near a wildfire that threatens the real or personal property of the United States, or of any department or agency thereof, and is reckless as to whether that drone will interfere with fighting the fire, if the drone does interfere with that firefighting, shall be fined under this title or imprisoned not more than 5 years, or both.
 (b)DefenseIt is a defense to a prosecution for an offense under this section that the drone was launched by a firefighter or other public safety officer acting in the course of official duty..
 (b)Clerical amendmentThe table of sections for chapter 65 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						1370. Launching drones that interfere with fighting wildfires affecting Federal property..
			
